Case 20-51150-btb Doc 34-1 Entered 05/10/21 11:54:41 Page 1 of 30

 

 

 

 

INDEX OF EXHIBITS
EXHIBIT NUMBER EXHIBIT DESCRIPTION
1 US Bank Deposit Receipts into Chicas Account 2 pages
2 Affidavit of Claimant Sylvia Lloyd 3 pages
3 Property Tax Payment Receipt 1 page
4 US Bank Records for Corazon Entity 7 pages
5 Check to Lloyd and Notice of Dishonor of Check 4 pages
6 Corazon Entity paystub and note 2 pages
7 Vehicle Loan Documents 2 pages

 

 

 

 

3A

 
Case 20-51150-btb Doc 34-1 Entered 05/10/21 11:54:41 Page 2 of 30

EXHIBIT

EXHIBIT 2
- Case 20-51150-btb Doc 34-1°" Entered 05/10/21 11:54:41 Paggas 06:90

 

   
  
 

 

 

 

 

: 3 - tt
i aa
ae pears ee
Be eo weft bet = Orns SIoE oy
33 5 LE PRINT) SUB TOTAL
Ss a . . *
BE y SIGN ABOVE FOR CASHAECENED Je OUNT NUMBER peceneD >
a3 133 575 tc S$ Ae AL.
#8 . fee bo
a3 3 | S ‘a | Om ta7ée ante nds Argtdssisn
a 2  BEPOSIT oH

 

 

a SS757541 25

WSBO2 LOO 398 $40, 000. ao

 

 

    

https://onlinebanking, usbank,com/USB/atis8h0B iqmv8G EbBADN7y)/Accounts/CheckIm... 4/12/2019

 
   

 

 

 

 

 

  

=
:
i
=
‘at
=
=
a
=
a
=
=

CEP TET MUBIEG"

Ant? PA SULA TICE

ALT Eats ARE #

near 16s

2

FURLAND CLARKE

 

 

 

 

 

TSbank. : COUNTER DEPOSIT
a

 

7) p OME... i

t\oF hPa fae ts

ACC OMPTILE PRINT ig ne

exe 1 oO = ba GASH HECE! ay eerie ps Seeincat neers oe eee Se Gt
1 ABOVE POR CASH HECEive ACCOUNT NUMBEA

PERUSE, oR

wSBO72IO039%

 

haere

CHECK
[
itt atl eeeteeteet

cote ch i
FOTAL FROM
OTHEA &Le :
48 TDTAL
=
LEAS CASH
RECEIVED

Agee a GAP Agee
LaS7 375414625

PaO, 9000.00

 

ii Ate, ey

 

 

Siialieet sian
Case 20-51150-btb Doc 34-1 Entered 05/10/21 11:54:41 Page 5 of 30

EXHIBIT 2

EXHIBIT 2,
Case 20-51150-btb Doc 34-1 Entered 05/10/21 11:54:41 Page 6 of 30

AFFIDAVIT OF SYLVIA LLOYD IN SUPPORT OF REPLY TO OBJECTION

T

ne eee ene On

(O PROOF OF CLAIM OF SYLVIA LLOYD NUMBER 15

STATE OF NEVADA )

) ss.

COUNTY OF WASHOE )

SYLVIA LLOYD, being first duly sworn, deposes and says under penalty of

perjury, the following:

L.

th

That your affiant is the person making claim number 15 in Bankruptcy
Case Number BK-20-51150-BTB and said claim is made and based upon
my personal knowledge and records available to me.

That |] have caused to be filed a state court action on November 16,2020
against Defendants that include the Debtors in the above-referenced case
to recover damages for financial fraud perpetuated upon.

‘The filing and service of such action has resulted in these debtors seeking
bankruptcy protection via the instant case.

The Debtors are now objecting to my very constrained proof of claim
when they know that they owe me far more money than [ claimed in any
event.

I make this affidavit in support of my reply to that spurious objection to
my claim in the above referenced bankruptcy.

These parties are distant relatives: Diaz is my daughter’s ex-sister in law
and Chicas is the husband of Diaz and that has affected the extent to which
L have documented things such as loans to these individuals as they sought
my help to open and operate business and personal ventures.

For example, | have loaned money to Martinez Chicas regularly and
deposited the funds requested into his bank account upon request. I have
receipts for those deposits such as the $40,000.00 deposit provided to him
on 4/08/2018 as a loan. He has made no effort to repay any of this amount

to me, as referenced in Ex. 1 of my reply to objection to claim.
Case 20-51150-btb Doc 34-1 Entered 05/10/21 11:54:41 Page 7 of 30

10.

11.

12.

In another instance, I paid the property tax bill for the Martinez Chicas
real property, APN 085-083-005, in the amount of $401.23 on 12/30/2018
as aloan, He has made no effort to repay any of this amount to me, as
referenced in Ex. 3 of my reply to objection to claim.

I made regular loans to the Corazon entity that the Debtors operated and
have claimed a $3,500.00 loan made 3/29/2019; a $4,500.00 loan made
9/28/2018: a $60,000.00 Joan made 1/26/2019; a $15,000.00 loan made
on 2/28/2019. Neither Debtor has made any effort to repay any of these
amounts to me, as referenced in Ex. 4 of my reply to objection to claim.
When efforts were made to repay me, I can prove instances of those
efforts being in the form of checks that bounced. Examples include the
$4,500.00 personal check, number 1022 issued by Debtor Garcia Diaz on
9/28/2018, which bounced and thus is included in my claim. The Debtor
has made no effort to repay any of this amount to me, as referenced in Ex.
5 of my reply to objection to claim.

I agreed to work for the Debtors at the Corazon entity for $1,250.00 a
week. | worked for a year but I was only paid twice in that period and 1
have provided proof of my salary in Ex. 6 of my reply to objection to
claim. The remaining $0 weeks of the year would result in a salary duc to
me of $62,500.00, which I have included in my claim. Neither Debtor
has made any effort to pay any of these wage amounts to me, as
referenced in Ex. 6 of my reply to objection to claim.

Lam the primary borrower on the nearly $37,000.00 loan for the 2014
Chevy Silverado pickup truck claimed by the Debtors in their bankruptcy
as their sole property. 1 have not included a dollar value for the vehicle or
the amount of the loan but intend to ensure that my so-owner status is
protected via the title when the vehicle is paid off. I have supported that
position in Ex. 7 of my claim objection reply.

Just the amounts referenced herein total $187,901.23 and your affiant will

amend her proof of claim to set forth these amounts.
Case 20-51150-btb Doc 34-1 Entered 05/10/21 11:54:41 Page 8 of 30

14. That further your Affiant sayeth not.

“

 

|
: s Nee
STATEOFNEVADA _+) bey tadd, (eal
Ss. SYLVIALLOYD

COUNTY OF WASHOE)

wy Hh
This instrurfignt was acknowledged before me on this the 7 day of May, 2021. hy
“ “ oy foia BS level,

Lg Ctbtrppre:,  Lesug
Nefary Public 77
Natary Public.

6

P Carsteae thx XX-XXXXXXX

   

 
Case 20-51150-btb Doc 34-1 Entered 05/10/21 11:54:41 Page 9 of 30

EXHIBIT 3

EXHIBIT 2

if
New Owner Property Tax Reminder Notice

WASHOE COUNTY, NEVADA
TAMMI DAVIS, TREASURER
tax@washoecounty.us

— Case.20-51150-btb Doc 34-1 Entered 05/10/21 11:54:41 Page 10 of 30
£5 a *

 

OFFICE LOCATION: ee www. washoecounty.us/treas
1001 € NINTH ST-SLDG D RM140 2 ~ 5S FY . PHONE: 776-328-2510
RENO, NV o i FAX: 775-328-2500
ie j yyr 08/16/2018
et
JOSE R MARTINEZ-CHICAS Parcel Number: Description:
PO BOx 61663 08583005 Block SubdivisionName
RENO NV 69506 Situs Address: _UNSPECIFIED Range 20 Township
160 DAISY MAE LN 20 Section 18 Lot
WCTY

You are receiving this notice because our records indicate there has been a recent change in the ownership of
your property; such as a sale, refinance or transfer into a trust. If your taxes are paid by your lender, or if you
aren't certain you have an impound account with your lender, please contact your lender directly. If you will be
paying these taxes, submit payment for the remaining amount(s) according to the due dates shown below.
Always include your parcel number on your payment. Additional information can be found on our website at:
www. washoecounty.us/treas.
Payment options:

+ Visit our website at www.washoscounty.us/treas to pay by echeck or credit card

+ Mail to Washoe County Treasurer PO BOX 30039 RENO, NV 89520-3039

« Visit our office at 1001 E 9th St, Bldg D Rm 140 Reno NV to pay by cash or check

 

 

 

  
  

   

 

 

2018 Bill Summai Ee Si note her
Parcel Number Prior Years Past Current Year Amount Payments Total Balance
Due Amount Due Applied Due
08583005 $0.00 $539.38 $138.15 $401.23

 

 

 

 

 

 

 

Due Date Amount Due Due Date Amount Due
08/20/2018 $0.00 01/07/2019 $133.74
10/01/2018 $133.75 03/04/2019 $133.74

     
   

 

et

Se Pa
iy 7
Ae A,

 
 
 
 

 

i

  

NOT NEGOTIABLE

A eatin Pech gi

sAeeidliels,

 
    

   

  

o PAE SCRSS 2SSSeo Suago04345 Pie ee

je
Case 20-51150-btp Doc 34-1 Entered 05/10/21 11:54:41 Page 11 of 30

EXHIBIT 4_

EXHIBIT 4
Spank” btp Doc 34-1 Entered 05/10/21 11:54:41

Pagfishtes Statement

Account Number:

 

P.O. Box 1800 1 537 5754 1625
— Saint Paul, Minnesota 55101-0800 Statement Pericc:
3758 TRN s ¥Y — sTO1 Mar 1, 2019
oon through
Mar 34, 2019
vere
a Page 1 of 10
1.5. aladecelgg! VeogyebelbgegUUBEeE Lots fet iM Legbal prt te foedale
000053268 02 SP 106481965977541 E
CORAZON A CORAZON BEHAVIOR HEALTH LLC a To Contact U.S, Bank
7885 OPAL BLUFF DR
RENO NV 89506-4711 24-Hour Business
Solutions: 1-860-673-3555

u.S, Bank accepis Relay Calls

Internet:

usbank.com

 

 
   
 

U. S. Bank Natfonall Association -

 

 

 

 

 

 

 

Account Summary
Beginning Balance on Mar 1 $ 15,335.95
Customer Deposits 5 9,575.00
Other Deposits 19 77,493.50
Card Deposits 4 12,078.30
Card Withdrawals 86 10,255.04-
Other Withdrawals 77 61,509.20-
Checks Paid 51 39,228.50-
Ending Balance on Mar 31,2019 $ 3,490.04
Customer Deposits
Number Date Ref Number Amount Number Date Ref Number Amount
Mar 4 8059382818 2,765.00 Mar 29 9255527816
Mar 14 8058737915 1,500.00 Mar 29 9255527940 3800.00
Mar 20 8955413255 1,408.00 | =
Total Customer Deposits $ 9,575.00
Other Deposits
Date _ Description of Transaction Ref Number Amount
Mar 1 Electronic Deposit From STATE OF NEVADA $ 17,723.78
REF=1 90580162707660N00 _ 2686000020 CCLAIMPMT 1000146 15Y
Mar’ 5 Electronic Deposit’ © a From i INT MT a “2° 986.00
REF=190640060676280N00"> =  SOISUBEAODDEPOSIT 524771997830428 ° a me,
Mar 7 Debit Purchase Ret - VISA On 030619 800-639-6111 KS 5100934548 108.26
SPRINT “WIRELESS REF # 74692169065100934548 US1
Aen aaeteeeIDIs
Mar 8° Electronic:'Deposit’ | ':, > From STATE OF NEVADA : 41,281.05
otk - REF=190860113801 760NGO oy" "2886000020H1CCLAIMPMT 1000101927 no mo,
Mar 11 Debit Purchase Ret - VISA On 030419 VERDI NY 7180649018 1.00
BEST WESTERN BOO REF # 74755429067 150649918 US1
SWeEREAREETO DIS
Mar 11 Mobile Banking Transfer _Fram Account 153757998106 200.00 :
Mar 11 Mobile Banking Transfer From Account 153758339680 360.00
Mar 14_ Internet. Banking Transfer - From Account 153758339680 - 300.00
Mar 15 Mobile Banking Transfer From Account 153758339680 10.00
Mar 15 Etectronic Depnsit From STATE OF-NEVADA ~ : 12.609 98.
. : » REF=190720064638680N0D 2886000020HCCLAIMPMT 1000237 10Y
Mar 18 Mobile Banking Transfer From Account 153757998106 300.00
Mar 21° Mobile Banking Transfer: - From Account 153757998106 —~ 4,300.00
Mar 22 Electronic Deposit From INTUIT PYMT SOLN 300.00
REF=190810060074940N00 9215986202DEPOSIT 52477 1997839428 ;
Mar 22. Electronic Deposit _ . From STATE-OF-NEVADA : w- 17,955.24
. - REF=190790144491680N00. ~. 2886000020HCCLAIMPMT 1000282809 - oo
Mar 26 Mobile Banking Transfer From Account 1537579898106 3,000.00

»7
Pag liege Watement

Account Number:

Sb: nk Doc 34-1 Entered 05/10/21 11:54:41

 

 

P.O, 80x 1800 4 537 5754 1625
0 Saint Paul, Minnesota 55101-0800 Statement Period:
3758 TRN s Y  §T01 Sep 4, 2018
nme through
Sep 30, 2018
Se Page 1 of 9
bate VehSE EME rel peegpelaghyeedt ee pegeehATEATL Ty
000286936 02 SP 106481745089361 E
CORAZON A CORAZON BEHAVIOR HEALTH LLC eT To Contact U.S, Bank
7885 OPAL BLUFF DR - _—
RENO NV 89506-47114 24-Hour Business
Solutions: 1-800-673-3555

US. Bank accepts Relay Calls
internet: usbank,com

 

 

Effective September 1 44th, 2018 the “Your Deposit Account Agreement" booklet will include a number of updates and may
affect your rights. Starting September 14, you may pick up copies at veut local branch, view t cuties 8 at usbank.com, or call 1-800-

were made to “Your Deposit Account Agreement” booklet.

 

Effective November 12th, 2018 the “Your Deposit Account Agreement” booklet will include a number of updates and may
affect your rights. Starting November 12th, you may pick up copies at your local branch, view copies at usbank.cam, or call 1-800-
USBANKS (1-800-872-2657) for a copy. The main updates that were made to "Your Deposit Account Agreement” booklet
sections, and sub sections, include:

« Linder sub section Consumer Ovarcraft Protartinn - additional language on overdraft protection advancement,

* Under sub section Business Banking Overdraft Protection - additional language on overdraft protection advancement.
» Removal of sub section Returns at Merchants and the daily limit.
e

Update to the hours of operation for the U.S Bank Business Service Center.

 

  

 

 

 

 

 

   
     

 

 

 

PLATINUM: BUSINESS. ‘Member FDIC
U.S. Bank Nahonal Aecosiation Account Numbor 1-537-8754-1625
Account Summary
# items
Beginning Balance on Sep 4 $ 4,999.84
Customer Deposits 6 11,959.48
Other Deposits 10 38,139.45
Card Withdrawals 77 5,603.48-
Other Withdrawals 39 16,536.54.
Checks Paid 31 27,779.79-
Ending Balance on Sep 30,2018 $ 5,178.96
Customer Deposits
Number Date __ Ref Number Amount | Number Date Ref Number Amount
Sep 5 8659257844 2,000.00 Sep 19 8655860626 1,540.00
Sep 5 8659157805 2,755.00 | Sep 20 8954901537
Sep 14 9255695567 500.00 Sep 28 9255605773 4, 500.00 00
Total Customer Deposits $ 1 ‘96548 48
Other Deposits
Date _ Description of Transaction . ; Ref Number Amount
Sep 4 Mobile Banking Transfer From Account 153757998106 g 2,000 00
Sep 6 Electronic Deposit... ~ °. From INTUIT PYMT SOLN: eo : so o 1,456.25
REF=182450071400150N00° |” 921 5986202INTUITPMTS52477198780428 re Se Lo
Sep 14 Electronic Deposit From ENTERP SVC, LLC. 1,018.80
REF=182550066230470N00 © 2886000020HCCLAIMPMT1 03045220180914 _ . / —_
Sep 14. Mobile Banking Transfer: 2 -,“. -.. From-Aecount 153757998406. Be 1,500.00.
Sep 17 Mobile Banking Transfer . From Account 153757998106 800.00
Sep.21- Mobile-Banking Transfer’ From Account 153757998106 : a . 3,000.00
Sep 21 Electronic Deposit From ENTERP SVC, LLC. 16,662.05
REF=182620108619260N00 2886000020HCCLAIMPMT 103394120180921

1s
emg gse 20-51150- btbp Doc 34-1 Entered 05/10/21 11:54:41

 

Hl Ul

CORAZON A CORAZON BEHAVIOR HEALTH LLC

7885 OPAL BLUFF DR
RENO NV 89506-4711

Page 14 of 30
Business Statement
Account Number:
1 537 5754 1625

Statement Period:
Feb 1, 2019
through

Feb 28, 2019

Page 2 of 8

 

PLATINUM BUSINESS GHEGI

U.S. Bank National Association
Card Deposits
Card Number: xxxx-xxxx-xxxx-0225

 

  

(CONTINUED)

“A count Number 1-537-6754-1625

 

 

 

 

 

 

 

 

Date __ Description of Transaction ecu ipa Ref Number Amount _
Feb 1 ATM Deposit US BANK SPARKS SPARKS NV $ 980.00
Serial No. 004336183251SUS4U840
Feb 5: ATMDeposit == US BANK SPARKS SPARKS NV | Ce 730.00:
: Be | SSerial.No. (005877413342SUS4U840.
Feb 5 ATM Deposit US BANK SPARKS SPARKS NV 1,335.00
Serial No. 0058761 13247SUS4U840 _
Feb 28 ATM Deposit . “US BANK'SPARKS SPARKS NV: > | 15,000-00
oo Serial No. 005225193612SUS4U840 ..
Card xxxx-xxxx-xxxx-0226 Deposit Subtotal $ 18,045.00
Total Card Deposits $ : 48,045.00
Card Withdrawals _
Date __ Description of Transaction oo. Ref Number Amount
Feb 25 Fee ATM Withdrawal At Other Network 2500003781 $ 2.50-
Card Number: xxxx-xxxx-xxxx-0225
Date _ Description of Transaction . Ref Number Amount
Feb 1 Debit Purchase DORSET 76 & POPE DIXON =CA $ 40.00-
254944 On 020119 MAESTERM REF 254941
RAMA REN HERON DOE
Feb 4 Deblt-Purchase - VISA "On 020119 888-438-2427 MO - 2100295226 243.63-
, CHARTER COMM: REF # 24692169092100295226100 Pye
. . werenne NMI IDS . -
Fab 4 Debit Purchase - VISA On 020119 DIXON CA | 2400238060 24.55-
WENDYS REF # 24431069032400238000135
ReeeA Re INORN OOD /
Feb. 4 DehbitPurchase-VISA © 0. ‘On. 020279 msbilLinfo WA‘. - 00 20 -.. 33000161053.» . ,39.99-
Microsoft "Xbox “REF # 24204209093000161053 ust. Pon es
swt RHETT DIS, ce : ; es ot
Feb 4 Debit Purchase - VISA On 920148 sc@goog le. co cA 2100704077 42.58-
GOOGLE *GSUITE_c REF # 24692168032100704077805
enkanenaatse gs
Feb .5 Debit Purchase . _ WM -SUPERC Wal-Ma RENO, NV 8.63-
: 730257 -On 020519 MAESTERM REF 730257
seaeeeera est Ds . . . a
Feb 5 Debit Purchase - VISA On 020419 MSBILL.INFO WA 5400808001 9.99-
MICROSOFT *OFF REF # 24420 900N3540N8NR80N1 LIST
Amvanveraeee Oe
Feb 5 Debit Purchase- VISA — ° ‘On: 020419:646-8975380 NY ‘ <G432948854 9.99-
. Spottfy USA , REF # 24204209085492948854 ust pe a a
saenwedeseerQoos 7 s : Po a Q
Feb 6 Debit Purchase - VISA on 020519 RENO NV 7400891000 13.65-
DOUGHBOYS DONUTS REF # 24431069037400891000609
edanateneweegas
Feb 6 DebitPurchase-VISA. . os On 020419 RENO.NV.. 6750056461 > 799.00-
oe NEVADA WOLF SHOP . _ “REF # 24493989036750056461904 vos ma
/ | setae DDE be Pug boo:
Feb 7 Debit Purchase « VISA On 020819 SPARKS NV 7100536620 9.02-
JACK IN THE BOX REF # 24692168037 100536620835
SHRREIAR EIEN IIS
Feb 7 Debit Purchase PARTY CITY-646 2-RENO NV 24.27-
210560 oe On 020719 MAESTERM REF 210860 -
sicalahbahcailelehd 07459 . -

19
Case 20-51150-btb Doc 34-1 Entered 05/10/21 11:54:41 ©

   

  
  
 

¢ 9 T Home BAL.
aes o Ingurance , G.Other FOR'D

Gy Be A AMY OR reas
i ¢ 4 ; AMOUNT

  
  
  

    

E j Z ‘f
: = / *y “ ¢ | ve

‘ - / a DEPOSIT
t Duplicate is produced using soy-based materials

i Images may appear light. FOR'D

     
      

(Tax pepuctiare item

Memo“ Bed ros

For enhanced security your account number will not be printed on this capy NOT NEGOTIABLE

i
|
I
}
|

account number do not appear on this com iia

For added security, your name and cae apanaitele seat .

 

 

 
 

 

Case 20-51150-btb Doc 34-1 Entered 05/10/21 11:54:41 Pagepd.6 ajrg0

 

(bank. meen = Be vO a

xenon
TOTAL FROM >
{ti sane

 

¥“ SUB TOL»

 

ri

 

:
4:
!

LEB CAR . *
S108 ABOVE FOR GAGH RECEIVED ACCOUNT NUMAFA Receep > j .
4 ~ as3ists yltlA s Gov”)
i i cons? 03757 Go1s 04/28/2019 12:38 USB
DEPOSIT
i 153757541625
#4560230039:: $60,000.00

 

op Looe
(1gA 2007

 

 

 

https://onlinebanking. usbank.com/ USB/af(s8hOBjjqmv8GEbB4DN7y\/AccountDashboard... 4/12/201 9

1S
 

snare ee

 

 

aS

ase 20-51150-btb Doc 34-1

 
   

v Track Your Expenses...
() Auto/Travel (] Education (J MedicalDentai
fi) Business [9 Enterlainment (Savings
© Chanties {) Food C1 Taxes
1 Clothing {3 Home 1 Ulilitios
ependant Care [i Insurance _pipiner =,
f f if Bons fas,
¢ iff Gr /
& bes f f ot
Lda
ct xe

For enhanced securty your account number will nat be printed Gn. this copy

he

pero It

 
  

BAL.
FOR'O

ITEM
AMOUNT

BALANCE

FORO

St:

NOT NEGOTIABLE

 

  

el

 

   
 
  
 
  
  

 
m=" Case 20-51T150-btb “Doc 34-1 Entered 05/10/21 11:54:41 Page 18 of 30

1, Jose Roberto Martinez- Chicas, am giving up my rights up to 160/162 Daisy Mae Ln, Sun
Valley 89433. In which | have worked on the property since August 3, 2018, Sylvia Lloyd paid all
workers and material at that property. My work was done due to partnership that now has
ended as of April 8,.2019. in exchange for my labor and time, Sylvia has helped my other
company Corazon A Corazon Behavior Health LLC. | will remove all remaining work related
items of the property by Saturday April 13,2019. During this partnership a tractor was financed

during the partnership, Jose Roberto Martinez-Chicas will continue to make this payment on

tractor. All property rights are now given to Sylvia Lloyd.

 

le
Case 20-51150-btb Doc 34-1 Entered 05/10/21 11:54:41 Page 19 of 30

EXHIBIT >

EXHIBIT S~
Case 20-51150-btb Doc 34-1 Entered 05/10/21 11:54:41 Page 20 of 30

SH
United

FEDERAL CREDIT UNION
Notice of Hold

Name: Su) Way loud Date of Deposit: (40 /¢ _ q. 2% [3

Account Number {last four digits) “10° 5s F Amount of Deposit: $ sts. 4560 20 ~
Hold Expiration Date: /0 AD: I$ Amount Held: $ Afr 0) —

We have placed a hold on funds in your account for the Amount Held, identified above. This hold has
been placed because we received notice that a check is being returned unpaid for the following
reason(s):

o Acheck deposited to your account is being returned “Refer to Maker’.

o Acheck deposited to your account is being returned “Stop Payment”.

o Acheck deposited to your account is being returned “Aitered/Fictitious”.

© Acheck deposited to your account is being returned “Closed Account”.

o When the legal copy of this check is received by UFCU, the amount of the check will be reversed
from your account and a Returned Check Fee of $15 will be charged.

_y A check deposited to your account has been returned due to Non-Sufficient Funds (NSF). This

item is being resubmitted to the maker's financial institution for payment. Should it return NSF a
second time, the amount of the check will be reversed from your account and a Returned Check

Fee of $15 will be charged. Otherwise the funds will be available on the Hold Expiration date indicated
above.

Additional Information:

 

 

if you did not receive this notice at the time you made the deposit and the check you deposited is paid,
we will refund to you any fees for overdrafts or returned checks that result solely from the additional
delay that we are imposing.

If you have questions please contact your local branch, or call our Member Service Center at 888-982-
1400.
 

 

“Case 20-51150-btb’ Doc 34-1 Entered 05/10/21 11:54:41 Page 21°of 30°

 

October 8, 2018 FEDERAL CREDIT UNION

Sylvia Lloyd
1285 Carville Drive
Reno, NV 89512-2946

Dear Sylvia:

_ Accheck that you deposited is being returned against your account due to a problem as
indicated below: , — on

Check is Non-Sufficient Funds (NSF)
Non-negotiable item

Check returned - refer to maker
Stale-date

Account closed

Payment stopped

Other:

oooooog

Per our fee schedule, we have deducted $15.00 from your account for each return deposit
item.

Important: If your account has a negative balance, please call the Collections
Department at (269) 982-1400 or (888) 982-1400.

Allow us to share several options available to you. You can:

1. Attempt to recover the cash and fees from the person who wrote the check in
exchange for the returned check.

2. Call the institution the check is drawn on and ask to verify the funds. They will need
the name of the maker of the check, the account number, the amount of the check,
and the check number. The institution will let you know if there are funds available
to cover the check at that time, but they cannot guarantee that the funds will still be
available by the time the check is presented.

3. Take the check directly to the institution that the check is drawn on to get the cash.

If you have any questions, please contact our Member Service Center at (269) 982-1400
or (888) 982-1400.

Sincerely,

United Federal Credit Union

Administration Office: 2807 South State Street 5S. Joseph, Michipan 49085 (269) 982-1400 (888) 982-1400

Arkansis « fadiana « Michigay © Nesada « North Carolina * Ohio

23
Case 20-51150-btp Doc 34-1 Entered 05/10/21 11:54:41 Page 22 of 30

 

    

 

 

 

 

 

PS i
o S &
“
a) 8 i
4 ¢ 3
|
5 - S
$ g 9
> &
YN S
N rw
BE. YK i
gt IN :
q%s wn
¢2° wf | 5
F 5 o
Q | ®
» Ba:
<.

 

CORE SERRE ETDS

PTOe2/Pe2/bO ChePhPheaded
SSE2S 9h?

#27198 7b35*
10/05/2038
69000383

This is a LEGAL COPY of your
RETURN REASON<A
NOT SUFFICIENT FUNDS

PHOTO IN LIEU

way you would use the original

check. You can use it the same
check.

“00004 50000."

aS37GS5TAeG a bP AO?

hebe2beOsb dhe

D>
United

FEDERAL CREDIT UNION
10/05/18 09/28/18 820 2366 3212

SYLVIA E LLOYD

ACCOUNT # AXXXXXXX 1037 ND
CHECKING RETURN ITEM CHARGE BACK
AMOUNT : 4,500.00
PREVIOUS BALANCE: $5 509
~NEW BALANCE: $1,018.31
AVAILABLE BALANCE: $963.32
SERVICE FEE $15..00
CHECKS QUT:
--CASH QUT: 3000

GH HO" TF APPLICABLE
DATE AVA. LE AMOUNT HELD

 

at
Case 20-51150-btb Doc 34-1 Entered 05/10/21 11:54:41 Page 23 of 30

071000022 40/03/2018
4653187276
042000013 30/04/2018
6L531L67?27b RR - A
Ob1LO00L4L 30/05/2018
4858316293 RR - A
*271987635* 10/05/2018
87000385 RR - A

‘Do not endorse or write below this line.

ne ne oe ee emept

QO ENDORSE Hre

|

CREDITED TO THE ACCOUNT
THE WITHIN NAMED PAYEE

(“eves +c © TER none 07 nemoTE DEPOSIT

DONT ‘ie “. RUTTIRNS ONEYS wore
Uré oi Federal Credit Union
2307 S. State Strect
Saint Joseph, MI 49085
> 272484894 <

*¢

(28/2018 - 18:6

7 2484894< . 015
918 - 32621175

N @Q
>ere4eyaws “ Bayogyaqgya
nogo0o0s4bse235s5

 

Ye bee ee me bee ole OE |

 
Case 20-51150-btb Doc 34-1 Entered 05/10/21 11:54:41 Page 24 of 30

EXHIBIT _{,

ExHBiT (.

ao
‘Wage 20-51150)
08/28
08/28

08/29
wae.

meme

Check Number
Check Nurmber
_ Deposit

“TE ffttreqUW10/21 11:54:45 Page

1392 Traceg 0176766394
1396 Trace# 0177107698
1397 Trace# 01 76766340

  

82855 6 oy
-63,99 5,642.02
730.52 5,611.50
1,250.00 6,861.50

 

 

 

 

CORAZON A CORAZON BEHAVIOR HEALTH Lic

08/08/2018

ots - 19
Des ry p+ Legh
703 16L WA Lap.

) Als,

Checking (1 625)

10408 J207092 2/18}

 

 

Sylvia Hloyd

Salary

06/01/18

MM

27

1,250.00

1,250.00

 
 

Case 20-51150-btb Doc 34-1 Entered 05/10/21°11:54:41T “Page 26 Of 30° °°" re

Good morning Robert, I don’t have a problem giving you the bobcat back.

I would however like to get my money back that I was never paid for,

my weekly pay of $1250.0@ dollars that I only received to checks for,

the checks I wrote out for the company as a lean. The $4,909.08 cash
Araceli ask to borrow so she could pay the title to the blue car,

she pawned when you guys got into the fight and she moved out.

The check of $3,580 hundred she ask to borrow in March of 2619,

said she pay me back in a week, the company never did and that was a loan.

Not to mention the the Best Buy card Araceli said she didn’t have, that was a lie,
she racked that card up to over five grand, the company was paying on it and the
stopped.

All the things she bought from there you the company purchased.

So with all that being said we can make a time to meet so you can get you tractor
and Sheffield can pick up the other one. This is January 2nd 2020 11:11am.
Case 20-51150-btb Doc 34-1 Entered 05/10/21 11:54:41 Page 27 of 30

EXHIBIT _(_

EXHIBIT 2

2
 

Case 20-51150-btb) Doc 34-1

 

oes United Federal Credit Uni
upto Federal Cra Union
Unite

St. Joseph, Mi 49085
(888) 982-1400
FEDRRAL CREDIT UNIOK

Entered 05/10/21 11:54:41 Page 28 of 30

LOAN APPLICATION

 

Married Applicants may apply for a separate account. Check the appropriate box

fo indicate Individual Credit or Joint Credit.

[) individual Credit: Complete Applicant sections if only the applicant's Income is considered for loan approval.
Complete Applicant and Co-Applicant sections: (1) if you are relying on income from alimony, child support, or separate maintenance
or on the income or assets of another person as the basis for repayment of credit requested, or: (2) if you reside in a Community
Property State, or; (3) if you are relying on-propetty located in a Community Property State as a basis for repayment of ihe credit
requested. Community Property States include: AK, AZ, CA, ID, LA, NM, NV, TX, WA, WE

Joint Credit: Complete Applicant and Co-Applicant sections if your co-

We intend to apply for joint credit. . A

   

. (Applicant tnitiats)

applicant will be contractually Hable for repayment of the loan and initial below:
, . {Co-Applicant initials}

 

PLEASE CHECK BELOW TO INDICATE THE TYPE OF ACCOUNT(S) AND TYPE OF CREDIT FOR WHICH YOU ARE APPL YING.

 

 

      
 

 

 

  

 
   

 

 

 

 

 

 

AccountLoan: = [[] Individual = Bq Joint
APPLICANT CO-APPLICANT [(L] NON-APPLICANT SPOUSE/OTHER

NAME (Lasl - Find - Initial} ACGOUNT NUMBER NAME (Lass + iret - Initial} ACCOUNT HUMBER
SYLVIA.E.LLOYD | . ,0020880108..... ARAGELIG..DIAZ bB70084912

SOCIAL SECURITY NUMBER MOTHER'S MAIDEN NAME CIAL SECURITY NUMBE T EROTHER'S MAIDEN NAME.
§56-13-2194 AB7*61-7886

E-MAIL AGDRESS FAX SUMBER E-MAIL ADDRESS FAX NUMBER

BIRTH DATE HOME PHONE BUSINESS PHONEIEXT. BIRTH DATE HOME PHONE BUSINESS PHONG/EXT.
TISH965 (775) 786-9117 7I8T722379 2/27/1980 (775) 772-2379

PRESENT ADDRESS (Street - City - State - Zip) OWN oO RENT PRESENT ADDRESS (Streal- City - State Zp) — o OWN Oo RENT
1286 CARVILLE OR 1285 CARVILLE DRIVE [eames
Reno, WV e96t2z846 srimeasoness 200 | Reno, Nv aa6t2 SHRM. 20 0

 

 

 

PREVIGUS ADDRESS (Street - City - State - Zip)

PREVIOUS ADDRESS (Streal - City - State - Zip}

 

MORTGAGE BALANCE MONTHLY PAYMENT (MORTGAGE/RENT)

 

MORTGAGE BALANCE MONTHLY PAYMENT (MORTGAGE/RENT)

 

 

PLEASE COMPLETE ONLY iF YOU ARE APPLYING FOR JOINT GREDIT, SECURED CREDIT, OR IF
YOU LIVE INA COMMUNITY PROPERTY STATE,

[] Marrizo (wa and GA nip: includes registered domastic partners)

PLEASE COMPLETE ONLY {iF YOU_ARE APPLYING FOR JOINT CREDIT, SECURED CREDIT, OR IF
YOU-LIVE INA. COMMUNITY PROPERTY STATE.

[.] MARRIED (WA and CA Onty: inctutes registered domestic partners}

 

 

[]separateo [7] UNMARRIED (Single - Divorced - Widawed) []serarateo [LJ unMarrien (single - divorced - Widewad)
EMPLOYMENT
NAME AND ADDRESS OF EMPLOYER NAME AND ADDRESS OF EMPLOYER

 

 

 

 

 

 

   

 

 

 

BORIS HEAD NORTHERN NEVADA MED CENTER
Reno, NV 89503
HIRE DATE POSITION HIRE DATE POSITION
TH412010 DEMO PERSON 2272012 ER REGISTRATION
2 PRIOR EMPLOYER mn PRIOR EMPLOYER
SFROM: 0 : ous FRO oT0e
: INCOME:

 

OTHER INCOME NOTICE: Alimony, child support, or separate maintenance
income need not be revealed if you da not choose io have It considered.

OTHER INCOME NOTICE: Atimony, child support, or separate maintenance
income need not be revealed if you-de not choose to have it considered.

 

 

 

 

 

EMPLOYMENT INCOME {GROSS} OTHER INCOME (GROSS) EMPLOYMENT INCOME (GROSS) OTHER INCOME (GROSS)
$800.00 per Month $460.00 per Month $14.83 per Hour PER
source Other - LIFE INSURANCE SOURCE
__REFERENCES
NAME AND ADDRESS OF NEAREST RELATIVE NOT LIVING WITH YOU |HOME NUMBER NAME AND ADDRESS OF NEAREST RELATIVE NOT LIVING WITH YOU | HOME NUMBER
RELATIONSHIP RELATIONSHIP
' t

 

 

 

 

6000 LASER VELOCITY F112880 Rev 2-2009 page

jof2 COPYRIGHT 2005 Securlan Financial Group, inc. All dgnis reserved.

32
 

Case 20-51150-btb Doc 34-1 Entered:05/

 

ECURITY AG E
CER United Federal Credit Union s AOVANCE RECEIPT
2807 S, State Street

UJ it d Sl. Joseph, Mi 49085
ni e (888) 982-1400

FEDERAL CAEOIY UNIOH

 

 

 

SORROWER'S NAME AND ADDRESS ACCOUNT NUMBER
SYLVIA E. LLOYD 4286 CARVILLE DR Reno, NV 895122946 610000476676
CO-BCRROWER'S NAME AND ADDRESS DATE
ARACELIG. DIAZ 4285 CARVILLE DRIVE Rano, NV 89512 712312016
NON-BORROWER CV/NER’S NAME MATURITY DATE
7512024

 

 

SECURITY INFORMATION

THE FOLLOWING PROPERTY IS GIVEN AS COLLATERAL TO SECURE THE DEBT DESCRIBED HEREIN. THE ADVANCE iS ALSO SECURED BY
BORROWER'S SHARES, ALL PROPERTY SECURING OTHER PLAN ADVANCES AND LOANS RECEIVED IN THE PAST OR IN THE FUTURE:

 

 

 

 

 

 

 

 

 

 

 

 

 

SHARES ACCOUNT NUMBER AMOUNT ACCOUNT NUMBER AMOUNT
PLEDGED:
YEAR MAKE MODEL BODY TYPE VALUE
MOTOR 2014 CHEVROLET TRUCK! Silverado 1500-VB Regular Cab Work Truck 2WD $25,225.00
VEHICLE: SERIAL or. VIN NUMBER ae AMOUNT OF LIEN (Totalof Payments)
AGCNCPEHOEZ297296 . $31,781.92
OTHER AMOUNT OF LIEN (Tota! of Payments}
COLLATERAL;
OTHER MATURITY DATE
COLLATERAL: 7118/2021
GREDIT INFORMATION
ANNUAL PERCENTAGE RATE: | FINANCE CHARGE: The dollar J Amount Financed: The amount of credit Total of Payments: The amount you will have paid
‘The cost of your crecit as a yearly rate. | amount the credit will cost you. provided to you ar on your behalf, after you have made ali payments as.scheduled,
$.99% yr 1s $5,014.95 5 $31,781.92 5 $36,786.87

 

 

 

[[] Variable Rate: ff checked, the ANNUAL PERCENTAGE RATE disclosed above may increase or decrease during its term if the Credit Union's Savings Rate index increases or
decreases. The ANNUAL PERCENTAGE RATE wil ba equal to the Credit Union's Savings Rate Index pius ____. %, rounded up to the nearest 1/8 of 1%. An increase will take effect on
the first day of each month. The ANNUAL PERCENTAGE RATE will never be more than that allowed by applicable state law or less than _ %. Any increase will take the form of
higher monthly payments, EXAMPLE: if yaur fozn was $10,000 at 6% for 120 months and the rate increased to 7% after 4 years, your monthly payment would Increase by $3.88.

 

Your payment schedule will be:

 

 

 

 

 

NUMBER OF PAYMENTS AMOUNT OF PAYMENTS WHEN PAYMENTSARE DUE
71 $ $812.00 8/16/2015
1 $ $444.87 71812021
Security; You are giving a security interest in your shares and deposits in the credit union, as well as the collateral described above. Collateral for other Filing Fee:
Joang with us will also secure this loan, except for your home and househald geods. $

 

 

Late Charges: For ail Joans except Termand Certificate Secured Loans: lf a payment is received more than 10 days after the due date, you will ba charged the greater of 5% of the payment,
or $25.00, For Termmand Certificate Secured Loans; 1 a payment is received more than 10 days after the due date, you will be charged $25.06.

 

Property insurance: You may obtain property insurance from anyone you want thatis acceptable tous. if | Required Deposit Batance: The Annual Percentage Rate does not take into

 

 

 

 

 

 

 

 

 

 

you do not oblain property insurance we wil obtain it at your cost. . _ account your required deposit balance.
| Prepayment: if you pay off early, you will not have to. pay a panaity. See your contract documents tor any additional information about nonpayment, default, any required

"a" means estima repayment in full before the scheduled date, and prepayment refunds and penalties.

ns estimate.
-

CT TN OT OED OF $ $34,784.92 Amount Patd to Others on Your Behalf (Describe)
AMOUNT GIVEN TO YOU DIRECTLY = $ GAP (a portion will be MBP (a portion will
AMQUNT PAIDON YOUR ACCOUNT = § retained by us} be retained by us)
PREPAID FINANCE CHARGE $ |$ $ $

 

 

 

 

Debt Protection: Thank you fer purchasing optional debt protection on your Consumer Lending Plan. The Total Estimated Fee for this loan is
§ $0.00 and is included in the payment schedule disclosed above. We will retain a portion of this amount. Yes! | confirm that want optional debt
protection on this advance.

 

 

Borrower Initial Co-Borrower Initial (if joint coverage)

Raturned Payment Fea: We will charge you $25.00 if your payment is returned unpaid for any reason.

Modification Fee: $50.00

9016 LASER VELOCITY FIH2518 Rey 1-2015 page 1 of 3 COPYRIGHT 2009 Sacurian Financial Group, inc. Ait rights reserved.

3!
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

frase 20-51150-btb Doc 34-1 Entered 05/10/21 11:54:41 Page 30 of 30

CERTIFICATE OF SERVICE

Pursuant to Fed. Rule of Bankruptcy Proc. 9014, 7004 and Fed. Rule of Civ. Proc. 4(g),
I William A. Baker swear under penalty of perjury that I am over the age of 18, not a party to the
within action and that I hereby certify that on May 10, 2021 a copy of the REPLY TO
OBJECTION TO PROOF OF CLAIM OF SYLVIA LLOYD was served on the following
parties by ECF filing and notice pursuant thereto to all parties receiving such notice from the
Court’s system:

Nathan R. Zeltzer, Esq.@nrzbk@yahoo.com

William A. VanMeter, Trustee @ ECF@renol3.com wvanmeter13@etc.epiqsystems.com

| DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT

DATED this 10" day of May, 2021.

/s/ William A. Baker
William A. Baker

42,

 

 

 
